UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                              )
VERTA JEAN BRADLEY,                           )
in her own behalfand as next friend           )
ofL.N.B.                                      )
                                              )
                       Plaintiffs,            )
                                              )
v.                                            )            Case No. 99-cv-3188 (RCL)
                                              )
DISTRICT OF COLUMBIA                          )
                                              )
                       Defendant.             )


                                      [PftOPosmfroRDER

        For the reasons set forth in the Memorandum Opinion issued this date in Keith Allen, et

al. v. District of Columbia, No. 00-cv-591, it is hereby

        ORDERED that Defendant shall pay Plaintiffs, within 30 days of the date of this Order,

$2,144.94, an amount which represents the remaining interest owed to Plaintiffs on the capped

attorney's fees and costs in this case.


        SO ORDERED.


Date:   1,,,/-u I-a,
                                                      ROYCE C. LAMBERTH
                                                      UNITED STATES DISTRICT JUDGE